DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application

	Claims 23-40 and 45-48 are pending and presented for examination. Claims 41-44 were cancelled via the instant amendment dated 6 July 2022 which is acknowledged and entered. Claims 41-44 are the same as new claims 45-48. Claims 23-40 were elected with traverse in the response dated 6 July 2022. Claims 45-48 are as such held as non-elected by original presentation as they are the same claims as those cancelled previously. The traversal is that the inventions should be considered to have unity of invention as they are drawn to “A product, a process specially adapted for the manufacture of the product, and a use of the said product”, however this is not the case as the process is not specifically adapted for making the graphene oxide of claim 42 and that of claim 41 is not present in claim 23. Furthermore, as presented in the Restriction Requirement dated 23 May 2022, there is a lack of unity a posteriori as the special technical feature of the products do not make a contribution over the prior art.
	Applicant’s are encouraged to review the claims and place them in proper US form, including proper Markush group usage.


Priority

	Acknowledgement is made of applicant's request for foreign priority under 35 U.S.C. §119(a)-(d). Certified copies of the priority documents have been received.

Claim Objections
Claims 23 and 32 are objected to because of the following informalities:  the hyphen between “kish” and “graphite” in step C should be removed. In claim 32 step C.iii “the targeted” should be --a targeted--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claims 24-28, it is unclear how a size fraction less than 55 microns is removed in step B.i if step b.ii is removing one higher than 50 microns and then if higher than 50 microns is being removed in step b.ii how it is also removing above 55, and the same holds true for the higher values in claims 25-28. For purposes of compact prosecution the claim is being construed as removing values than a threshold size, so less than 55 (24), 60 (25), 300 (26), 275 (27), 250 (28). It is also unclear if 27 and 28 should be dependent upon claims 26 and 27 respectively as it is unclear what happens to the sizes between those and the parent claim. Removing values less than 50 microns (and fraction removal thereof) in claims 24-28 are higher than those of claim 23 as step a) removes below 50 microns. Stated differently, the dependent claims (24-28) are trying to re-define a) to a value higher than a) in claim 23 and it is as such indefinite as to what exactly the fraction a) is desired to be removed, less than 50 and use greater than 50 for B.ii). For purposes compact prosecution step B.i) is being treated as “a sieving step wherein the kish graphite is classified by size as follows:a) Kish graphite having a size below 50 microns, b) Kish graphite having a size greater than or equal to 50 microns, wherein a fraction of Kish graphite less than the size of b) Kish graphite is removed.”

Allowable Subject Matter
Claims 23 and 29-40 would be allowable outside of the objection to claims 23 and 32.
As to claim 23, none of the cited prior art either alone or in combination discloses or reasonably suggests a method of making graphene oxide form kish graphite where the kish graphite is sieved to a ize below 50 microns and a size greater than or equal to 50 microns wherein that below 50 microns is removed and is then floated before being acid leached and oxidized.  WO2017027731 (cited and provided by applicants) is the closest piece of prior art and it discloses a method of making graphene oxide by grinding natural graphite to 100-150 microns which is then floated at 90 C before being subjected to oxidation in potassium permanganate and sodium nitrate and/or sulfuric acid and then sonicated. However, kish graphite is not utilized and there is no size separation step between above and less than 50 microns. The acid/graphite ratio is well above 1:1.
 KR101109961 (cited and provided by applicants) is a close piece of prior art and it sieves out <420 micron particle size graphite (which is then acid leached and oxidized to produce graphene oxide) which is done after oxidizing.
US Patent No. 5672327 to Bennett discloses purification of kish graphite involving sieving to 200 mesh size (74 microns) with that below 74 removed, however, subsequent milling is performed which would take it to below 50 microns, which is then subjected to an acid but not floated or oxidized to produce graphene oxide and there is no reason to combine Bennett with any of the other prior art.
“Recovery of Flake Graphite From Steelmaking Kish” to Laverty et al. discloses a method of recovering kish graphite via floatation wherein sieving is used to collect >150 micron tailings but does not expressly state capture of >50 microns nor graphene oxide production therefrom.

Conclusion

Claims 23 and 29-40 are allowed absent the objection to claims 23 and 32. Claims 24-28 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD M RUMP whose telephone number is (571)270-5848. The examiner can normally be reached Monday-Thursday 06:45 AM to 04:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RICHARD M. RUMP
Primary Examiner
Art Unit 1759


/RICHARD M RUMP/Primary Examiner, Art Unit 1759